UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4003



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SEAN GREGORY MITCHELL,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Rebecca Beach Smith,
District Judge. (CR-03-97)


Submitted:   May 19, 2005                     Decided:   May 24, 2005


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bryan L. Saunders, Newport News, Virginia, for Appellant. Dennis
Joseph Guthinger, Assistant United States Attorney, Newport News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Sean Gregory Mitchell appeals his convictions and 141-

month sentence for two counts of distribution of cocaine base, in

violation of 21 U.S.C. § 841 (2000), and two counts of use of a

cellular phone in the distribution of cocaine, in violation of 21

U.S.C. § 843 (2000).      Mitchell’s attorney has filed a brief in

accordance    with   Anders   v.   California,    386   U.S.   738   (1967),

asserting that Mitchell’s sentence is excessive, but stating that

he finds no meritorious grounds for appeal.        Although Mitchell was

informed of his right to file a pro se supplemental brief, he did

not do so.    Finding no reversible error, we affirm.

           In the Anders brief, counsel raises the potential issue

of whether the district court imposed an excessive sentence.

However, Mitchell’s offense level was not increased based on any

fact he did not admit in his guilty plea.        Accordingly, because the

sentence is not plainly erroneous in light of United States v.

Booker, 125 S. Ct. 738 (2005), and there is no indication that

Mitchell’s sentence is unreasonable,         the sentencing challenge

lacks merit.     See United States v. White, __ F.3d __, 2005 WL

949326 (4th Cir. Apr. 26, 2005)

             In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We, therefore, affirm Mitchell’s conviction and sentence.

This court requires that counsel inform his client, in writing, of


                                   - 2 -
his right to petition the Supreme Court of the United States for

further review.      If the client requests that a petition be filed,

but counsel believes that such petition would be frivolous, then

counsel   may   move   in    this    court    for   leave   to   withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and     argument   would    not   aid   the

decisional process.




                                                                        AFFIRMED




                                      - 3 -